Citation Nr: 0911203	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, claimed as secondary to exposure to 
herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 
to August 1967, including a tour in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied a claim to reopen the 
issue of entitlement for service connection for peripheral 
neuropathy secondary to exposure to herbicides.  

Entitlement to service connection for peripheral neuropathy 
was previously denied in several rating decisions.  The last 
final denial was in a June 2003 rating decision.  That 
decision became final when not appealed.  38 U.S.C.A. § 7105 
(West 2002).  Regardless of any RO action, the Board is 
required to independently consider whether the Veteran has 
submitted new and material evidence warranting the reopening 
of the claim before considering the claim on the merits. The 
Board has characterized the appeal as shown on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

The reopened claim for service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2003 rating decision denied entitlement to service 
connection for peripheral neuropathy.  In absence of a timely 
appeal, that decision is final.

2.  The evidence submitted since the June 2003 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for peripheral neuropathy, and raises a reasonable 
possibility of substantiating that claim.

CONCLUSION OF LAW

The June 2003 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for peripheral neuropathy.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 prescribes several 
essential requirements in regard to VA's duty to notify and 
assist with the evidentiary development of a pending claim 
for compensation benefits.  Given that the Board is reopening 
the claim of entitlement to service connection for peripheral 
neuropathy, and remanding the case for further development it 
is not necessary to determine at this point whether VA has 
fully complied with the VCAA. 

Petition to Reopen

Initially service connection for peripheral neuropathy was 
deferred by a December 1996 rating decision pending the 
publication of the new regulations regarding herbicide 
exposure in Vietnam during service.

Subsequently by a February 1997 rating decision service 
connection for peripheral neuropathy as a result of herbicide 
exposure was denied.  In making that determination, the RO 
found that the Veteran was diagnosed with chronic peripheral 
neuropathy.  The RO found that the available scientific and 
medical evidence did not support a conclusion that the 
chronic form of peripheral neuropathy was associated with 
herbicide exposure. The Veteran did not appeal.

In a July 2002 rating decision service connection for 
peripheral neuropathy was again denied.  In making that 
determination, the RO noted that the veteran was asked to 
send in new and material evidence to reopen the claim in a 
July 2001 letter. He failed to respond. The RO further noted 
that a September 2001 VA examination determined the 
peripheral neuropathy was secondary to steroid induced 
diabetes.   

A February 2003 rating decision denied entitlement to service 
connection for peripheral neuropathy as a result of herbicide 
exposure.  In making that determination, the RO found that 
while a positive association exists between acute and 
subacute peripheral neuropathy, no such association has been 
established with chronic peripheral neuropathy.  The RO noted 
that a statement was received from Dr. Patterson in November 
2002 which opined that the Veteran's severe peripheral 
neuropathy was caused by exposure to Agent Orange.  The RO 
noted the Veteran failed to respond to a December 2002 letter 
requesting evidence of the onset of peripheral neuropathy.  

By rating action in June 2003 service connection for 
peripheral neuropathy as a result of herbicide exposure was 
denied.  In making that determination, the RO noted denial of 
service connection in February 1997, July 2002, and February 
2003.  The RO further noted the failure of the Veteran to 
submit information to allow the RO to request information 
from Dr. Patterson.  

Finally, in a May 2004 rating decision service connection for 
peripheral neuropathy was reopened and denied on the merits.  
In making that determination, the RO found that the evidence 
showed that the Veteran was diagnosed with axonal peripheral 
neuropathy.  The RO noted that a February 2004 VA medical 
opinion considered the medical opinion of Dr. Patterson as 
well as the VA regulation regarding Agent Orange exposure and 
the possible effect on peripheral neuropathy in denying 
service connection.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened and 
readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993). "New" evidence means more than evidence that 
has not previously been included in the claims folder.  
Material evidence is that which was not previously of record 
and which relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003). 

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material. If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened and considered on the merits. See generally 
Elkins v. West, 12 Vet. App. 209 (1999).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the June 2003 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The June 2003 rating decision was based on the lack of 
information from the Veteran to allow the RO to obtain 
records from Dr. Patterson and to otherwise assist in the 
development of his claim.

Evidence added to the record since the RO's prior denial 
includes a February 2004  VA medical opinion, which noted 
that it was very difficult to make a judgment as to the 
etiology of the Veteran's peripheral neuropathy without first 
examining him.  The examiner reviewed the treatment records 
from the Good Shepherd Rehabilitation Hospital; the letters 
and information from Dr. Patterson; and "chapter 21, 
Herbicide Exposure" in reference to a connection between 
Agent Orange and the possible effects on peripheral 
neuropathy.  He suggested that the Veteran be scheduled for a 
neurological evaluation.

In addition letters were received in September and December 
2005, as well as in September 2006, subsequent to the May 
2004 rating decision from Shilpa R. Pradham, D.O.  Dr. 
Pradham noted in his letters that he was following the 
Veteran for sensory motor peripheral neuropathy, noted to be 
more axonal.  The Veteran had an extensive work up, including 
various laboratory testing, which has been repeated multiple 
times.  The work-ups failed to reveal a clear cut etiology.  
Dr. Pradham noted in September 2005 that the symptoms 
occurred soon after the Veteran's exposure to Agent Orange. 
He was in the Armed Forces and while in Vietnam, he was 
exposed to Agent Orange on a regular basis.

As the aforementioned evidence was not previously considered 
by agency adjudicators, and is not cumulative or duplicative 
of evidence previously of record, it is "new."  As the new 
evidence now includes a new medical opinion that the 
Veteran's peripheral neuropathy was secondary to his exposure 
to Agent Orange in service, the evidence relates to an 
unestablished fact that is necessary to substantiate the 
claim.  Moreover, when such evidence is considered in light 
of the prior medical opinion offered by Dr. Patterson, as 
well as the February 2004 suggestion by the VA clinician that 
a neurological examination was in order, the Board also finds 
this evidence provides a reasonable possibility of 
substantiating the claim.  The Board reiterates that, for 
purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.  

Accordingly, the Board concludes that the criteria for 
reopening the claim for service connection for peripheral 
neuropathy are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for peripheral neuropathy has been 
received.

.

REMAND

In a letter in September 1998, Terry D. Heiman Patterson, 
M.D., noted the Veteran was seen for a neuromuscular 
consultation.  The only cause that Dr. Patterson could 
determine was exposure to Agent Orange.  She noted that the 
veteran had evidence of pain by electromyographic study which 
is likely due to Agent Orange given the otherwise negative 
work-up.

In a letter in November 2002 Dr. Patterson stated that the 
severe peripheral neuropathy was due to Agent Orange.  She 
further found that the major part of the neurology was caused 
by the Agent Orange.
  
In a letter in March 2003 Dr. Patterson stated that the 
Veteran had severe pain secondary to Agent Orange. 
Superimposed on this he has developed diabetes which adds to 
the burden of the neurology.  This neurology had gotten to 
the severity where he needed a wheelchair for moving any 
distance and multiple medications for control.

In a letter in June 2003. Dr. Patterson stated that the 
Veteran, in essence, had axonal neuropathy which was related 
to Agent Orange.  Dr. Patterson noted that an acute neurology 
simply refers to nerve damage, but in the first 3-6 weeks.  
The problem was that the appellant's nerve damage never 
recovered and had become chronic.  The term acute simply 
means that the onset evolved over a short period of time.  
Dr. Patterson found that this was true when veteran's 
disorder had his onset.  The disorder had, however, persisted 
and had not recovered.  The assertion linking the Veteran's 
peripheral neuropathy to Agent Orange was based on a thorough 
and extensive workup for all other possible causes revealing 
no other cause.

September 2005 and September 2006 letters from Shilpa R. 
Pradham, D.O. noted that he was following the Veteran for 
sensory motor peripheral neuropathy.  The Veteran had 
multiple extensive work up performed, including various 
laboratory testing, which failed to reveal a clear cut 
etiology.  Dr. Pradham noted that the symptoms occurred soon 
after the Veteran's exposure to Agent Orange.

A VA medical clinician in February 2004 noted that it was 
very difficult to make a judgment as to the etiology of the 
Veteran's peripheral neuropathy without first examining him.  
He suggested that the Veteran be scheduled for a neurological 
evaluation.  To date, the Veteran has not been afforded a VA 
examination to address the nature and etiology of his 
peripheral neuropathy.  Given the evidence that served to 
reopen the peripheral neuropathy claim, the Board finds that 
such an examination is "necessary.  

Finally, additional efforts must be made to obtain the 
records of treatment from Shilpa R. Pradham, D.O., and Terry 
D. Heiman Patterson, M.D.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain the 
Veteran's medical treatment records for 
peripheral neuropathy from Shilpa R. 
Pradham, D.O., 3420 Walbert Avenue, 
Allentown, Pennsylvania 18104-1798; and 
from Terry D. Heiman Patterson, M.D., 
Good Shepherd Rehabilitation Hospital, 
501 St. John Street, Allentown, 
Pennsylvania 18103-3296.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file. The Veteran should also be afforded 
an opportunity to submit any additional 
evidence, not already of record 
supporting his claim.

2.  Thereafter the Veteran is to be 
afforded a VA neurological examination to 
determine the nature and etiology of his 
peripheral neuropathy.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the neurologist prior to the examination, 
and the physician should review the 
claims file in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on examination 
findings, historical records, medical 
principles, and, any evidence associated 
with the record as a result of the 
development ordered above, including Drs. 
Patterson's and Pradham's treatment 
records, the neurologist must opine 
whether it is at least as likely as not 
that any diagnosed peripheral neuropathy 
was incurred in service or caused by any 
incident in- service. 

The examiner is to opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that peripheral neuropathy 
is etiologically related to the Veteran's 
period of active service and to his 
exposure to herbicides during service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

4. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the Veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

5. The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
chronic peripheral neuropathy should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


